Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after reviewing Applicant's arguments, the prior art made of record does not teach or suggest a method of co-bonding a first thermoset composite  and a second thermoset composite to define a cured composite part, the method comprising partially curing the first thermoset composite to a target state of cure by heating the first thermoset composite to define a first partially cured thermoset composite, where the target state of cure is established at least in part on a maximum temperature during the partially curing of the first thermoset composite and an elapsed time, during the partially curing, that an actual temperature of the first thermoset composite is greater than a threshold temperature.
MacAdams et al (US 2015/0056433), the closest prior art, discloses a peel ply for surface preparation and a method of surface preparation prior to adhesive bonding. A resin-rich peel ply is applied onto a curable, resin-based composite substrate, followed by co-curing. After co-curing, the composite substrate is fully cured but the matrix resin in the peel ply remains partially cured. MacAdams does not teach or suggest a method of co-bonding a first thermoset composite  and a second thermoset composite to define a cured composite part, the method comprising partially curing the first thermoset composite to a target state of cure by heating the first thermoset composite to define a first partially cured thermoset composite, where the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746